PER CURIAM
The parties to this dissolution case were married for 30 years. The trial court awarded wife spousal support of $325 per month for four years. Wife has several assignments of error. We address only the issue of whether the award should be made permanent.
Even if, as husband contends, we should attribute to wife the amount of income that she would earn if she worked full-time, on de novo review we conclude that, given the length of the marriage and the permanent disparity in the parties’ earning ability, the award of spousal support should be made indefinite.
Remanded for entry of amended judgment awarding wife spousal support of $325 per month indefinitely; otherwise affirmed. Costs to wife.